DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 01/11/2021 has been entered. Claim 1 has been amended. No claim has been canceled in this amendment. No claim has been added in this amendment. Claims 1-20 are still pending in this application, with claim 1 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Jan 11, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to rejection of Claim 1 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
1. Applicant's arguments filed on 01/11/2021 on page 9 and
10 of applicant's remark regarding Claim 1, the applicant
argues that when actually expressing a value, a specific
unit must be employed, otherwise the value can not be
expressed without ambiguity. In independent claim 1, the
specific units employed in the one or more RRC messages are
symbols for the HARQ RTT timer and slot lengths for the DRX
retransmission timer.
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Huawei 8.22.1 teaches
that the HARQ RTT timer should support scenarios with
different TTI lengths i.e. adaptive DRX length of HARQ RTT
timer value in symbols not in subframes, to take advantage
of the latency benefit of short TTI. The sTTI length is in
terms of symbols and the RTT timer value is counted in sTTI so in turn the length of the HARQ RTT timer is in symbols

the drx-ULRetransmissionTimer can be in TTI length for the
UE to be able to go to sleep if the HARQ operation is
finished in the middle of the subframe. The TTI in 5G NR
can have slots up 32 depending on the numerology (TTI
length) used for the PDCCH monitoring as shown in Fig.1 for
numerology-3 (Huawei_10.3.1.10 Section:2.3). The Fig.1
shows that the TTI for each numerology uses TTI1-1, TTI1-2,
etc. which has different slot lengths. Thus, as per
proposal 8, the drx-RetransmissionTimer can have timer
value in TTI lengths means timer will run for the number of
slots for that TTI. In short, Huawei 8.22.1 teaches that
HARQ RTT timer value can be in symbols and Huawei 10.3.1.10
teaches that DRX retransmission timer can be in slots. In
the LTE system, a subframe comprises two slots and each
slot comprise 7 OFDM symbols so it would be obvious to
derive a specific timer value if it is expressed in the
other unit such as slot to symbols conversion. The usage or
RRC message to send the timer values is just a mechanism.
The applicant’s arguments have been fully considered but they are not persuasive.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6,9,11,14,16,18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2017/0373803 A1, hereinafter referred to as “Wu”) in view of Wei (EP 3300434 B1, hereinafter “Wei”) and in view of Freda et al. (US 2021/0014791 Al, hereinafter “Freda”) and in view of NAGARAJA et al. (US 2018/0063883 A1, hereinafter “Nagaraja”) and in view of Huawei-8.22.1 (3GPP TSG-RAN2, hereinafter referred to as “Huawei-8.22.1”) and further in view of Huawei-10.3.1.10 (3GPP TSG-RAN WG2, hereinafter referred to as “Huawei-10.3.1.10”).

Regarding claim 1, Wu discloses a method comprising: receiving, by a wireless device, one or more radio resource control messages comprising an uplink discontinuous reception (DRX) retransmission timer value (Wu Fig.5 Ref:502 Para[0016,0059] The base station configures the UE for DRX operation by sending parameter values (i.e. uplink DRX retransmission timer value) via RRC signaling message);
transmitting a transport block via an uplink data channel (Wu Fig.3 Ref:308 Para[0025] The UE transmits first UL transmission (i.e. transport block));
starting an uplink HARQ RTT timer with the uplink HARQ RTT timer value in response to transmitting the transport block (Wu Fig.3 Ref:310 Para[0026] The UE starts UL HARQ RTT timer for the first UL transmission using the timer value received as disclosed by Wei); 
starting an uplink DRX retransmission timer with the uplink DRX retransmission timer value in response to the uplink HARQ RTT timer expiring (Wu Fig.3 Ref:312 Para[0026] The UE starts drx-ULRetransmissionTimer when the UL HARQ RTT timer expires. Para[0059] The DRX timer value is received from the base station); and
monitoring a downlink control channel while the uplink DRX retransmission timer is running (Wu Fig.3 Para[0031] The UE monitors the control channel (i.e. PDCCH) while the drx-ULRetransmissionTimer is running).

Wu does not explicitly disclose receiving, by a wireless device, one or more radio resource control messages comprising an uplink hybrid automatic repeat request (HARQ) round-trip-time (RTT) timer value.
However, Wei from the same field of invention discloses receiving, by a wireless device, one or more radio resource control messages comprising an uplink hybrid automatic repeat request (HARQ) round-trip-time (RTT) timer value (Wei Para[0017-18] The base station delivers the DRX configuration information to the terminal by using RRC signaling. The DRX configuration information includes a timing length (i.e. value) of a HART RTT timer).
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to modify Wu to have the feature of “receiving, by a wireless device, one or more radio resource control messages comprising an uplink hybrid automatic repeat request (HARQ) round-trip-time (RTT) timer value” as taught by Wei. The suggestion/motivation would have been to help the UE to handle a HARQ process properly 
Wu in view of Wei does not explicitly disclose receiving, by a wireless device, an uplink hybrid automatic repeat request (HARQ) round-trip-time (RTT) timer value expressed in units of symbols, and wherein a slot length comprises a plurality of symbols.
However, Freda from the same field of invention discloses receiving, by a wireless device, an uplink hybrid automatic repeat request (HARQ) round-trip-time (RTT) timer value expressed in units of symbols, and wherein a slot length comprises a plurality of symbols (Freda Para[0170-171] The HARQ RTT timeline can be in few symbols where a slot refer to a duration equal to a number of symbols).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of handling uplink transmission disclosed by Wu and the DRX implementation method disclosed by Wei to have the feature of “receiving, by a wireless device, an uplink hybrid automatic repeat request (HARQ) round-trip-time (RTT) timer Freda. The suggestion/motivation would have been to provide efficient power savings mechanism (Freda Para[0149]).
Wu in view of Wei and Freda does not explicitly disclose receiving, by a wireless device, an uplink discontinuous reception (DRX) retransmission timer value expressed in units of slot lengths.
However, Nagaraja from the same field of invention discloses receiving, by a wireless device, an uplink discontinuous reception (DRX) retransmission timer value expressed in units of slot lengths (Nagaraja Fig.3 Para[0072] The network informs the UE for the DRX parameters (i.e. DRX retransmission timer) in mini-slots or slots of a subframe which can be provided using RRC signaling).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wu, Wei and Freda to have the feature of “receiving, by a wireless device, an uplink discontinuous reception (DRX) Nagaraja. The suggestion/motivation would have been to provide efficient beam refinement during DRX mode of operation (Nagaraja Para[0027]).
Wu in view of Wei, Freda and Nagaraja does not explicitly disclose wherein the uplink HARQ RTT timer value indicates a first number of symbols.
However, Huawei_8.22.1 from the same field of invention discloses wherein the uplink HARQ RTT timer value indicates a first number of symbols (Huawei_8.22.1 Section:2.2 Note the HARQ RTT timer in different TTI lengths (i.e.2-symbols or 4-symbols) for short TTI).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wu, Wei, Freda and Nagaraja to have the feature of “wherein the uplink HARQ RTT timer value indicates a first number of symbols” as taught by Huawei_8.22.1. The suggestion/motivation would have been to reduce the packet data latency over the air interface (Huawei_8.22.1, [Introduction]).


Wu in view of Wei, Freda, Nagaraja and Huawei_8.22.1 does not explicitly disclose wherein the uplink DRX retransmission timer value indicates a second number of slot lengths.
However, Huawei_10.3.1.10 from the same field of invention discloses wherein the uplink DRX retransmission timer value indicates a second number of slot lengths (Huawei_10.3.1.10 Fig.1 Section:2.3 The drx-ULRetransmissionTimer unit can be in TTI length (i.e. slots length). The TTI in NR can have slots up 32 depending on the numerology (TTI length) used for the PDCCH monitoring).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wu, Wei, Freda, Nagaraja and Huawei_8.22.1 to have the feature of “wherein the uplink DRX retransmission timer value indicates a second number of slot lengths” as taught by Huawei_10.3.1.10. The suggestion/motivation would have been to provide different configuration to support different traffic and services (Huawei_10.3.1.10, [Introduction]).

Regarding claims 2 and 5, Wu in view of Wei, Freda, Nagaraja, Huawei_8.22.1 and Huawei_10.3.1.10 discloses the method as explained above for Claim 1. Huawei_8.22.1 further discloses wherein the symbols correspond to first symbols of the uplink data channel (Huawei_8.22.1 Note the shortened processing time is for UL data and used for HARQ RTT timer).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wu, Wei, Freda, Nagaraja and Huawei_10.3.1.10 to have the feature of “wherein the symbols correspond to first symbols of the uplink data channel” as taught by Huawei_8.22.1. The suggestion/motivation would have been to reduce the packet data latency over the air interface (Huawei_8.22.1, [Introduction]). 
Regarding claims 3 and 6, Wu in view of Wei, Freda, Nagaraja, Huawei_8.22.1 and Huawei_10.3.1.10 discloses the method as explained above for Claim 1. Huawei_10.3.1.10 further discloses wherein the slot lengths correspond to first slot lengths of the uplink data channel Huawei_10.3.1.10 Note the TTI length in terms of slots is for scheduling opportunities for uplink).
it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wu, Wei, Freda, Nagaraja and Huawei_8.22.1 to have the feature of “wherein the slot lengths correspond to first slot lengths of the uplink data channel” as taught by Huawei_10.3.1.10. The suggestion/motivation would have been to provide different configuration to support different traffic and services (Huawei_10.3.1.10, [Introduction]).
Regarding claim 4, Wu in view of Wei, Freda, Nagaraja, Huawei_8.22.1 and Huawei_10.3.1.10 discloses the method as explained above for Claim 1. Wu further discloses further comprising receiving a downlink control information comprising transmission parameters of the transport block (Wu Fig.3 Ref:302 Para[0059] Note the Downlink control channel is received with UL grant indicating UL frequency resources).
Regarding claims 9,14 and 18, Wu in view of Wei, Freda, Nagaraja, Huawei_8.22.1 and Huawei_10.3.1.10 discloses the method as explained above for Claim 1. Wu further discloses (Wu Fig.3 Para[0029,0035] Note the Downlink control information has SPS UL grant which includes HARQ process number. The UE starts the HARQ RTT timer and corresponding drx UL Retransmission timer for the HARQ process).
Regarding claims 11,16 and 20, Wu in view of Wei, Freda, Nagaraja, Huawei_8.22.1 and Huawei_10.3.1.10 discloses the method as explained above for Claim 1. Wu further discloses further comprising receiving a second downlink control information indicating retransmission of the transport block (Wu Fig.5 Ref:508 Para[057] Note the BS send SPS UL grant on the control channel indicating retransmission of the UL transmission).



Claims 7-8,12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Wei, Freda, Nagaraja, Huawei_8.22.1, Huawei_10.3.1.10 and further in  hereinafter referred to as “Feuersaenger”).

Regarding claims 7,12 and 17, Wu in view of Wei, Freda, Nagaraja, Huawei_8.22.1 and Huawei_10.3.1.10 discloses the method as explained above for Claim 1. Wu in view of Wei, Freda, Nagaraja, Huawei_8.22.1 and Huawei_10.3.1.10 does not explicitly disclose wherein: the one or more messages further comprise configuration parameters of a first cell and a second cell; the downlink control information is received via the first cell; and the transport block is transmitted via the second cell.
However, Feuersaenger from a similar field of invention discloses wherein: the one or more messages further comprise configuration parameters of a first cell and a second cell (Feuersaenger Para[0160] Note the mobile terminal is configured with one primary and one secondary cell (i.e. the terminal received configuration parameter for both the cells)); the downlink control information is received via the first cell; and the transport block is transmitted via the second cell (Feuersaenger Para[0161] Note the mobile terminal monitors control channel on primary cell and scheduling is performed on secondary cell). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wu, Wei, Freda, Nagaraja, Huawei_8.22.1 and Huawei_10.3.1.10 to have the feature of “wherein: the one or more messages further comprise configuration parameters of a first cell and a second cell; the downlink control information is received via the first cell; and the transport block is transmitted via the second cell” as taught by Feuersaenger . The suggestion/motivation would have been to allow a fast response time of the UE with minimum impact on the battery consumption of the UE (Feuersaenger, [0139]).

Regarding claims 8 and 13, Wu in view of Wei, Freda, Nagaraja, Huawei_8.22.1 and Huawei_10.3.1.10 discloses the method as explained above for Claim 1. Wu in view of Wei, Freda, Nagaraja, Huawei_8.22.1 and Huawei_10.3.1.10 does not explicitly disclose wherein: the one or more messages further comprise configuration parameters of a first cell; 
However, Feuersaenger from a similar field of invention discloses wherein: the one or more messages further comprise configuration parameters of a first cell (Feuersaenger Para[0248] Note the mobile terminal is configured to monitor PDCCH only on primary cell); the downlink control information is received via the first cell; and the transport block is transmitted via the first cell (Feuersaenger Para[0248-251] Note the mobile terminal ignores cross-scheduling message received on primary cell for secondary cell, thus transmits on primary cell uplink resources).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wu, Wei, Freda, Nagaraja, Huawei_8.22.1 and Huawei_10.3.1.10 to have the feature of “wherein: the one or more messages further comprise configuration parameters of a first cell; the downlink control information is received via the first cell; and the transport block is transmitted via the first Feuersaenger . The suggestion/motivation would have been to allow a fast response time of the UE with minimum impact on the battery consumption of the UE (Feuersaenger, [0139]).



Claims 10,15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Wei, Freda, Nagaraja, Huawei_8.22.1, Huawei_10.3.1.10 and further in view of Tsai et al. (US 2017/0332359 A1, hereinafter referred to as “Tsai”).

Regarding claims 10,15 and 19, Wu in view of Wei, Freda, Nagaraja, Huawei_8.22.1 and Huawei_10.3.1.10 discloses the method as explained above for Claim 1. Wu in view of Wei, Freda, Nagaraja and Huawei_8.22.1, Huawei_10.3.1.10 does not explicitly disclose wherein the downlink control information indicates a numerology of the uplink data channel.
	However, Tsai from a similar field of invention discloses wherein the downlink control information (Tsai Para[0211] Note the numerology information is sent in the resource allocation assignment (i.e. DCI)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wu, Wei, Freda, Nagaraja, Huawei_8.22.1 and Huawei_10.3.1.10 to have the feature of “wherein the downlink control information indicates a numerology of the uplink data channel” as taught by Tsai. The suggestion/motivation would have been to enable dynamic transmission mode switching (Tsai, [0008]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2011/0292854 to
Terry (Paragraphs:55).
2.	U.S. Patent Application Publication No. 2016/0192433 to
Deenoo (Fig.18 and associated paragraphs including [0030]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  The examiner can normally be reached on M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUDESH M PATIDAR/Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415